Order entered October 6, 2021




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-21-00302-CV

             ASHRAF ABDELMONEIM MAHMOUD, Appellant

                                        V.

                      VALERIE GARCIA JACKSON, Appellee

                      On Appeal from the 280th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2021-13398

                                     ORDER

      Before the Court is appellee’s October 4, 2021 second motion to extend time

to file her brief on the merits. We GRANT the motion and extend the time to

October 25, 2021. We caution appellee that further requests for extension of time

will be disfavored.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE